Filed 10/1/20 Byrne v. Santa Cruz County CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SIXTH APPELLATE DISTRICT

 ANTOINETTE JARDINE BYRNE,                                                   H045598
                                                                            (Santa Cruz County
            Plaintiff and Appellant,                                         Super. Ct. No. CV164568)

            v.

 SANTA CRUZ COUNTY et al.,

            Defendants and Respondents.


          Pro per plaintiff Antoinette Jardine Byrne appeals after the trial court entered
judgment in favor of the County of Santa Cruz, the Santa Cruz County Board of
Supervisors, and various county employees and officials (collectively, the County). In
her operative pleading, Byrne alleged that the County violated state law and her civil
rights by issuing a notice of violation (NOV) based on her conversion of a barn on her
property into a residence without obtaining the necessary permits, and by enforcing
certain local ordinances which she claims were preempted by state law. Her case was
initially removed to federal court and, upon disposition of Byrne’s federal civil rights
claims in favor of the County, remanded back to Santa Cruz County Superior Court.
Byrne’s motion for leave to amend her complaint was denied by the trial court, and the
County successfully moved for summary judgment on Byrne’s remaining state law
claims.
       On appeal, Byrne argues the trial court erred in denying her leave to amend her
complaint and in granting the County’s motion for summary judgment. For the reasons
discussed below, we disagree and will affirm the judgment.
I.     FACTUAL AND PROCEDURAL BACKGROUND
       Our ability to accurately describe the factual and procedural history of this case is
limited, due in large part to Byrne’s briefing, which is dense and often disjointed, as well
as her failure to procure an adequate record.1 The following is based on what we can
glean from the record and the briefing provided.
       According to the parties, Byrne’s original complaint in Santa Cruz County
Superior Court Case No. CV164568—which is also not included in the clerk’s transcript
(ante, fn. 1)—was removed to federal court by the County in August 2009.2 While the
action was pending in federal court, Byrne filed a second amended complaint.3
       A.     Second amended complaint
       In her second amended complaint, filed in the United States District Court for the
Northern District of California on October 12, 2010 (Case No. 03729-JF), Byrne alleges
that she purchased the subject real property, located in Santa Cruz County, in July 1999.
Between 1999 and 2001, she obtained the following permits for work on that property:
(1) a permit to dig a supplemental well; (2) a permit to replace the sewage system; (3) a
permit to rewire the electrical system; and (4) an individual water supply permit. In July

       1
          Byrne did not provide reporter’s transcripts for either the hearing on her motion
for leave to file an amended complaint or the hearing on the County’s motion for
summary judgment. The clerk’s transcript, which consists of five volumes spanning over
1400 pages, does not include copies of either her motion for leave to file an amended
complaint or the proposed amended complaint she wished to file.
        2
          There appears to be no dispute that this pleading was filed on July 19, 2009 and
it was removed to federal court because it included a cause of action entitled “Violation
of Civil Rights, 42 U.S.C. 1983.”
        3
          Byrne’s second amended complaint is included in the clerk’s transcript, but only
because it was an exhibit submitted with the County’s opposition to Byrne’s motion for
leave to file a third amended complaint.
                                             2
2007, “[d]efendants entered [Byrne’s] property . . . and posted an alleged ‘Notice of
Violation [NOV].’ ” The NOV cited Byrne for “construction without required permits;
conversion of barn to habitable including construction of interior partition walls to create
a bedroom and full bathroom; plumbing and electrical work; . . . [and] violation of
setback requirements—shed within front yard setback.”
       Byrne’s first cause of action, entitled “Uniform Building Code,” alleges that she
was instructed by the County to submit a “building permit” application “in order for the
[NOV] to be removed.” However, the ordinance underlying this instruction is void
because that ordinance states that the Santa Cruz County Building Code is based on the
California Building Code, rather than the Uniform Building Code as required by Health
and Safety Code section 17958.4
       The second cause of action, labeled “Notice of Violation,” alleges that the
County failed to adopt the latest edition of the Uniform Housing Code, as required by
section 17958, and therefore the NOV was void as it conflicted with state law. Byrne’s
third cause of action, entitled “Hearing,” alleges that her due process rights were violated
because the administrative hearing officer (AHO) who presided over the 2007
administrative hearing on her NOV was hired by the County under Santa Cruz County
Code 1.12.070, but that ordinance is preempted by state law, depriving him of
jurisdiction.
       The fourth5 cause of action, “Decision,” alleges that the administrative hearing
decision issued on April 9, 2008, provides a notice that she had the right to appeal
“pursuant to Government Code section 53069.4,” but that expressly conflicts with
section 17980.8 which provides that the “ ‘exclusive remedy of administrative hearing’ is
Code of Civil Procedure § 1094.5.” Byrne’s fifth cause of action, entitled “Penalties—

       4
         Unspecified statutory references are to the Health and Safety Code.
       5
         The second amended complaint erroneously lists this as another “third” cause of
action, and therefore every subsequent cause of action is also misnumbered.
                                             3
Enforcement Costs,” alleges that the AHO imposed enforcement costs of $5,420.49, but
section 17995 does not allow for penalties in excess of $1,000.
       The sixth cause of action, “Penalties—Civil,” alleges that the administrative
hearing officer improperly imposed civil penalties of $1,000 against her. Under
section 17922, subdivision (g) “a local ordinance may not permit any action or
proceeding to abate violations of regulations on existing buildings, unless the building is
a substandard building or the violation is a misdemeanor.”
       Byrne’s seventh cause of action is, like the second cause of action, labelled
“Notice of Violation.” In this cause of action, Byrne alleges that, following the April 9,
2008 administrative hearing order, the County issued a second NOV which was
“recorded with the County Recorder’s Office on April 15, 2008.” This recordation was
unlawful because the County “never recorded a pending action” against her property
and NOVs may not be recorded against real property pursuant to Government Code
section 27201.
       Finally, the eighth cause of action, labelled “Appeal to Appeals Board,” alleges
that Byrne was precluded from timely taking an appeal to the “Appeals Board” because
the “Building Appeals and Housing Appeals Board was disbanded before her appeal
could be heard.” Byrne alleges that “an appeal to the ‘Housing & Building Appeals
Board’ or ‘Appeals Board’ was made on 12 May 2009 . . . but on June 3, 2009, [the
County] dissolved the Appeals Board, in conflict with preempted [sic] State Law
Uniform Housing Code and Health & Safety Codes.”

       B.     Disposition of federal claims and proceedings following
              remand to state court
       On September 28, 2012, the federal court granted the County’s motion for
summary judgment and remanded Byrne’s remaining state law claims. In January 2013,
Byrne sought leave to file a third amended complaint in the Santa Cruz County Superior
Court. As noted above, in footnote 1, the clerk’s transcript does not include a copy of

                                             4
that motion or Byrne’s proposed third amended complaint. According to the County’s
opposition to the motion, Byrne’s “proposed [Third Amended Complaint] is very similar
to her original complaint . . . [and] seeks to add previously omitted defendants and causes
of action . . . [as well as] property tax related causes of action that were already the
subject of [Byrne]’s related [tax refund] action.”
       The trial court heard Byrne’s motion for leave to amend her complaint on
September 11, 2014. On October 2, 2014, the trial court denied her motion in a written
order, finding that Byrne had failed to justify the “long delay in presenting this
amendment[,] . . . [and] plaintiff’s proposed amendments fail to state a claim as they are
either time barred or bar[r]ed by collateral estoppel.” In a nonpublished opinion, this
court dismissed Byrne’s purported appeal from that order because “the order was
interlocutory and nonappealable.” (Byrne v. County of Santa Cruz et al. (Aug. 18, 2017,
H041518).)
       C.     Summary judgment
       The County filed a motion for summary judgment or, in the alternative, summary
adjudication6 arguing that: (1) its “ordinances and code enforcement procedures are not
preempted by State law”; (2) the County “did not impose excessive or improper fees”;
(3) Byrne “is precluded from seeking any relief related to the Administrative Hearing”;
(4) Byrne “was not entitled to appeal to the Appeals Board”; (5) Byrne “does not identify
any mandatory duty violated by” the County; and (6) “the undisputed facts show that the
County did not violate California Civil Code section 52.” In support of its motion, the
County submitted a separate statement of undisputed material facts, along with various
declarations and exhibits.



       6
        The record includes the County’s notice of motion, three supporting declarations
including exhibits, and a separate statement of undisputed material facts, but not its
memorandum of points and authorities.
                                               5
        Byrne filed an opposition, followed by an “amended” opposition supported by a
request for judicial notice of 15 exhibits, which the trial court treated as the operative
pleading. Byrne did not submit a separate statement of undisputed material facts with her
opposition, though she did embed lists of “undisputed” and “disputed” facts within her
memorandum of points and authorities. Byrne cited no evidence to support any of her 27
purportedly “undisputed” facts7 and only cited two exhibits in support of two of her nine
“disputed” facts.
        Following a hearing, the trial court granted the County’s motion for summary
judgment by written order filed February 23, 2018. Judgment was entered on that same
date.
        Byrne timely appealed.8
II.     DISCUSSION
        Before addressing the arguments raised on appeal, we briefly set forth some of the
general principles which govern appellate review.
        In conducting our review, we presume that a judgment or order of a lower court is
correct. (Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) “ ‘All intendments and
presumptions are indulged to support [the judgment] on matters as to which the record is
silent, and error must be affirmatively shown.’ ” (Ibid.) To affirmatively show error, a
party challenging a judgment or an appealable order has the burden of producing and
citing to an adequate record. (Ballard v. Uribe (1986) 41 Cal. 3d 564, 574 (Ballard); Cal.
Rules of Court, rule 8.204(a)(1)(C) [matters referenced from the record in appellate briefs

        7
         Although Byrne’s list of “undisputed” facts begins with “Fact #1” and ends with
“Fact #28,” “Fact #14” is not followed by any text whatsoever.
       8
         Byrne’s appeal is technically premature as she filed her notice of appeal on
February 21, 2018, two days before judgment was entered against her. However, because
the notice of appeal was filed after the trial court announced its tentative ruling on the
County’s motion for summary judgment, we will treat the notice as having been filed
immediately after entry of judgment. (Cal. Rules of Court, rule 8.104(d)(2); Thompson v.
Ioane (2017) 11 Cal. App. 5th 1180, 1189.)
                                              6
must be supported “by a citation to the volume and page number of the record where the
matter appears”].)
       The appellant must also present argument supported by relevant legal authority as
to each issue raised on appeal. “ ‘[E]very brief should contain a legal argument with
citation of authorities on the points made. If none is furnished on a particular point, the
court may treat it as waived, and pass it without consideration.’ ” (People v. Stanley
(1995) 10 Cal. 4th 764, 793.)
       Byrne is not exempt from compliance with these rules because she is representing
herself. A party who chooses to act as his or her own attorney “ ‘is to be treated like any
other party and is entitled to the same, but no greater consideration than other litigants
and attorneys.’ ” (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1247.)
       A.     Requests for judicial notice
       In connection with the instant appeal, Byrne filed separate requests for judicial
notice on February 10, 2020 (February RJN), August 12, 2020 (August RJN), and
September 14, 2020 (September RJN).
       In her February RJN, Byrne seeks judicial notice of the following: (1) Lippman v.
City of Oakland (2017) 19 Cal. App. 5th 750; (2) Civil Code section 4751, Senate Bill
No. 330, Assembly Bill No. 881, Assembly Bill No. 68, and Senate Bill No. 13; (3) a
document prepared by legal counsel for the California Sign Association explaining the
Permit Streamlining Act (Gov. Code, § 65920 et seq.); and (4) a post from a website
entitled “Labor & Employment Law Blog” discussing the decision in Dynamex
Operations W. v. Superior Court (2018) 4 Cal. 5th 903. (See Evid. Code, §§ 452,
subd. (d), 459.)
       In her September RJN, which appears to be substantively identical to her August
RJN, Byrne seeks judicial notice of: (1) A declaration of Claire Machado, executed on
July 26, 2020; (2) excerpts from the 2009 depositions of Susan Mauriello, Ken Hart, and
Kevin Fitzpatrick, all of which were taken in an unrelated civil proceeding (Oracle et al.
                                              7
v. County of Santa Cruz et al., Santa Cruz County Superior Court No. 09-00373 JF); (3) a
copy of a May 29, 2009 letter from the County Administrative Office to the County
Board of Supervisors; (4) an unauthenticated transcript of (then) County Counsel Dana
McRae’s response to a question posed by a member of the County Board of Supervisors
at the August 19, 2008 Board of Supervisors meeting plus an unattributed paragraph
criticizing the Board’s dissolution of the Building, Accessibility, and Fire Code Appeals
Board in 2009; (5) several pages excerpted from the Santa Cruz County Grand Jury
2007-2008 Final Report plus an unattributed 2-page “citizen response”; (6) an
unauthenticated copy of an organizational chart for the Santa Cruz Planning Department
purportedly in effect in June 2005; and (7) miscellaneous documents including an
undated memorandum from David Laughlin and Ken Hart to “Code Compliance Staff,”
one or more documents which appear to be redlined draft versions of internal County
documents discussing collections procedures for code violations, hearing officer process,
and property tax collection procedures, as well as the first page of a March 9, 1993
opinion from the California Attorney General (Opinion No. 92-506) discussing local
agencies and building permit fees.
       “Reviewing courts generally do not take judicial notice of evidence not presented
to the trial court.” (Vons Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal. 4th 434,
444, fn. 3.) Judicial notice should be taken only of relevant matters. (Ketchum v. Moses
(2001) 24 Cal. 4th 1122, 1135, fn. 1.)
       We deny the February RJN and September RJN in their entirety.9 There is no
indication that any of these materials were presented to the trial court in the first instance
or that the trial court took judicial notice of any of them. As for the Lippman decision
and Civil Code section 4751, published California decisions and California statutes are
citable authority without the need for judicial notice. Senate Bill No. 330, Assembly Bill


       9
           The August RJN was denied by separate order on September 1, 2020.
                                              8
No. 881, Assembly Bill No. 68, and Senate Bill No. 13 became effective on January 1,
2020, but Byrne fails to adequately explain the relevance of those statutes to events
which took place in the late 2000s. Similarly, Byrne does not adequately explain the
relevance of the document purporting to explain the Permit Streamlining Act to this case.
Finally, although Dynamex itself is citable authority, we are not obligated to take judicial
notice of a blog post analyzing that decision.
       B.     Motion for leave to amend
       A trial court has wide discretion to allow the amendment of pleadings and the
exercise of that discretion will not be disturbed on appeal absent a showing of
“ ‘ “manifest or gross abuse of discretion.” ’ ” (Melican v. Regents of University of
California (2007) 151 Cal. App. 4th 168, 175.) “Nevertheless, it is also true that courts
generally should permit amendment to the complaint at any stage of the proceedings, up
to and including trial.” (Ibid.) There are, however, exceptions to the liberal policy of
allowing amendment. For example, that policy will not prevail where the opposing party
will be prejudiced by the amendment. (Magpali v. Farmers Group, (1996) 48
Cal. App. 4th 471, 487.) And “unwarranted delay in presenting [the amendment] may—of
itself—be a valid reason for denial” (Roemer v. Retail Credit Co. (1975) 44 Cal. App. 3d
926, 939-940) on grounds of “lack of diligence in offering the amendment after
knowledge of the facts.” (Id. at p. 940; Melican, supra, at p. 175 [“appellate courts are
less likely to find an abuse of discretion where, for example, the proposed amendment is
‘ “offered after long unexplained delay . . . or where there is a lack of diligence” ’ ”].)
       Here, Byrne has failed to present the relevant, essential documents from the court
below that are necessary to adequately address her challenge to the order denying her
leave to file an amended complaint. Without Byrne’s proposed third amended complaint
or her moving papers, we have no way to gauge whether the trial court abused its
discretion in denying her leave to file that pleading. As a result, we are bound to resolve
the issue against her. (Ballard, supra, 41 Cal.3d at p. 574.)
                                               9
       C.     Motion for summary judgment
              1.     Standard of review and applicable legal principles
       On appeal from the granting of a motion for summary judgment, the reviewing
court “examine[s] the record de novo, liberally construing the evidence in support of the
party opposing summary judgment and resolving doubts concerning the evidence in favor
of that party.” (Miller v. Department of Corrections (2005) 36 Cal. 4th 446, 460.)
       A trial court properly grants a motion for summary judgment when there is no
triable issue of material fact and the moving party is entitled to a judgment as a matter of
law. (Code Civ. Proc., § 437c.) A defendant moving for summary judgment has the
burden of demonstrating that one or more elements of the plaintiff’s cause of action
cannot be established, or that there is a complete defense to that cause of action. (Id.,
subd. (p)(2); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal. 4th 826, 849 (Aguilar).)
Once the defendant meets that burden, justifying a finding in its favor as to one or more
elements of the cause of action, the burden shifts to the plaintiff to show that a triable
issue of material fact exists as to that cause of action or the defense. (Code Civ. Proc.,
§ 437c, subd. (p)(2).)
       The plaintiff opposing summary judgment may not “rely upon the allegations or
denials of its pleadings” but must set forth “specific facts” beyond the pleadings to show
the existence of a triable issue of material fact. (Code Civ. Proc., § 437c, subd. (p)(2).)
A triable issue of fact exists if “the evidence would allow a reasonable trier of fact to find
the underlying fact in favor of the party opposing the motion in accordance with the
applicable standard of proof.” (Aguilar, supra, 25 Cal.4th at p. 850.)
       Code of Civil Procedure section 437c, subdivision (b)(3) requires an opposition to
a motion for summary judgment to include a separate statement “that responds to each of
the material facts contended by the moving party to be undisputed, indicating if the
opposing party agrees or disagrees that those facts are undisputed.” Under California
Rules of Court, rule 3.1350(f)(2), the separate statement is supposed to “unequivocally
                                              10
state whether the fact is ‘disputed’ or ‘undisputed,’ ” and to describe in a certain format
“the nature of the dispute and describe the evidence that supports the position that the fact
is controverted” with citation to exhibit, title, page, and line numbers in the evidence
submitted. (Ibid.) “Failure to comply with this requirement of a separate statement may
constitute a sufficient ground, in the court’s discretion, for granting the motion.” (Code
Civ. Proc., § 437c, subd. (b)(3).) However, before the inadequacy of an opposing
separate statement can be deemed dispositive, the primary inquiry must be whether the
moving party has made an adequate showing of entitlement to summary judgment.
(Whitehead v. Habig (2008) 163 Cal. App. 4th 896, 900-903.)
              2.     Analysis
       Since Byrne failed to submit the necessary separate statement in connection with
her opposition papers, the trial court would have acted well within its discretion had it
granted the County’s motion on that basis alone. (Code Civ. Proc., § 437c, subd. (b)(3).)
Despite that failure, the trial court undertook the difficult task of analyzing Byrne’s
claims in light of the evidence submitted before concluding that Byrne had failed to set
forth specific facts showing that triable issues of material fact existed as to any of her
causes of action.
       We begin our de novo review of whether the County was entitled to summary
judgment by determining the scope of Byrne’s claims set forth in her second amended
complaint. Based on that pleading, the entirety of Byrne’s action is premised on the
following assertion: The County’s ordinances underpinning the NOV, the administrative
hearing, and everything which followed, are preempted by state law, rendering the
ordinances void and the County’s actions undertaken pursuant to those ordinances a
violation of her due process rights. As we discuss below, that assertion is both
unfounded and unsupported by the limited evidence presented by Byrne.
       Article XI, section 7 of the California Constitution provides that a county “may
make and enforce within its limits all local, police, sanitary, and other ordinances and
                                              11
regulations not in conflict with general laws.” “An ordinance that conflicts with state law
is void. [Citations.] ‘Conflicts exist if the ordinance duplicates [citations], contradicts
[citation], or enters an area fully occupied by general law, either expressly or by
legislative implication [citations]. If the subject matter or field of the legislation has been
fully occupied by the state, there is no room for supplementary or complementary local
legislation, even if the subject [was] otherwise one properly characterized as a “municipal
affair.” ’ ” (Building Industry Assn. v. City of Livermore (1996) 45 Cal. App. 4th 719, 724
(Building Industry Assn.).)
       “[T]he Legislature has expressed an intent to fully occupy the field of building
standards relating to housing.” (Building Industry Assn., supra, 45 Cal.App.4th at
p. 724.) The State Housing Law defines the term “building standard” (§ 17920,
subd. (c)) by reference to section 18909, which is contained within the California
Building Standards Law (§ 18901 et seq.). Section 18909 generally defines “building
standard” to include “any rule, regulation, order, or other requirement . . . that specifically
regulates, requires, or forbids the method of use, properties, performance, or types of
materials used in the construction, alteration, improvement, repair, or rehabilitation of a
building, structure, factory-built housing, or other improvement to real property,
including fixtures therein, and as determined by the [California Building Standards
Commission].” (§§ 18909, subd. (a), 18912.) According to section 18909, the term
“building standard” also “includes a regulation or rule relating to the implementation or
enforcement of a building standard not otherwise governed by statute, but does not
include the adoption of procedural ordinances by a city or other public agency relating to
civil, administrative, or criminal procedures and remedies available for enforcing code
violations.” (§ 18909, subd. (c).)
       “The State Housing Law [(§ 17910 et seq.)] requires the state to adopt statewide
building standards for residential housing.” (Building Industry Assn., supra, 45
Cal.App.4th at p. 725; §§ 17920, subd. (d), 17921, 17950.) As a result, the building
                                              12
standards and rules and regulations must impose “substantially the same requirements” as
are contained in various uniform industry codes, including the Uniform Housing Code
and the Uniform Building Code. (§ 17922, subd. (a); Baum Electric Co. v. City of
Huntington Beach (1973) 33 Cal. App. 3d 573, 577.) The requirements are applicable to
every city and county. (§ 17958; Martin v. Riverside County Dept. of Code Enforcement
(2008) 166 Cal. App. 4th 1406, 1413; Building Industry Assn., supra, at p. 725.) “[A]
local government is precluded from enacting building standards that differ from state
standards unless a state statute specifically authorizes the local government to do so.”
(Building Industry Assn., supra, at p. 724; see also id. at p. 727.)
       Byrne misconstrues the County’s ordinances relating to public nuisances, such as
unpermitted construction and violation of setback requirements, as attempts to occupy the
same field as state-mandated “building standards.” With no preemption, all of Byrne’s
claims fail.
       Byrne cites Briseno v. City of Santa Ana (1992) 6 Cal. App. 4th 1378 to support her
preemption argument. In Briseno, the Court of Appeal determined that the Legislature
has expressed an intent “to occupy the field of occupancy standards,” and thus local
occupancy ordinances are generally preempted. (Id. at p. 1381; see also id. at p. 1382.)
The occupancy standard or ordinance at issue in Briseno pertained to the minimum size
of the dwelling unit and the number of occupants, and it conflicted with the occupancy
standards set forth in the Uniform Housing Code, as adopted by the State Housing Law.
(Briseno, supra, at pp. 1379-1380; see § 17922, subd. (a); Cal. Code Regs., tit. 25, § 32.)
       In this case, however, the NOV was based on the lack of permits and the violation
of setback requirements, not occupancy standards. Byrne fails to explain how the County
ordinances at issue with respect to her property pertain to occupancy standards, and thus
Briseno is not helpful to her.
       Byrne attached to her opposing papers certain Health and Safety Code sections
that she believes preempt the County ordinances that support the NOV. She does not,
                                              13
however, clearly articulate how any specific County ordinance “ ‘duplicates [citations],
contradicts [citation], or enters an area fully occupied by general law, either expressly or
by legislative implication [citations].’ ” (Building Industry Assn., supra, 45 Cal.App.4th
at p. 724.) She also does not explain how the County’s ordinances, which require
property owners within its jurisdiction to obtain permits before undertaking construction,
are instead ordinances which improperly establish building standards different from those
required under the State Housing Law. (Id. at pp. 724, 725.)
        Byrne also cites section 17922, subdivision (g), which provides that “[a] local
ordinance may not permit any action or proceeding to abate violations of regulations
governing maintenance of existing buildings, unless the building is a substandard
building or the violation is a misdemeanor.” However, she does not explain how the
County’s code enforcement in this case falls within the meaning of section 17922,
subdivision (g). Subdivision (g) pertains to a local ordinance directed at “violations of
regulations governing maintenance of existing buildings.” (§ 17922, subd. (g); see, e.g.,
Cal. Regs., tit. 25, § 32 et seq. [regarding maintenance of existing buildings].) The
County Code issued an NOV because Byrne failed to obtain necessary permits before
constructing improvements and a structure on her property violated setback requirements.
Byrne has not identified the regulations, if any, governing the maintenance of existing
buildings that were violated and that would have, pursuant to section 17922,
subdivision (g), restricted the County’s ability to seek injunctive and other relief in this
case.
        In its motion, the County met its initial burden of demonstrating that Byrne could
not establish the necessary elements of her claims for relief and Byrne provided no
evidence or facts in her opposition which raised a triable issue of material fact. The trial
court properly entered judgment in the County’s favor.
III.    DISPOSITION
        The judgment is affirmed. Respondents shall recover their costs on appeal.
                                              14
                                    Premo, Acting P.J.




WE CONCUR:




             Elia, J.




             Danner, J.




Byrne v. Santa Cruz County et al.
H045598